Citation Nr: 1018460	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  02-05 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, for the 
period beginning on May 6, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
further evidentiary development.  In a July 2008 Supplemental 
Statement of the Case, the AMC increased the rating for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine to 40 percent, effective May 6, 2006.  However, 
as that grant did not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes 
that the claims file does not appear to contain a Rating 
Codesheet to implement the 40 percent rating awarded in the 
July 2008 Supplemental Statement of the Case.  If action has 
not been taken to implement that award, then such should be 
accomplished.

In February 2009, the Board denied entitlement to a 
disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine, for the period from April 
28, 2000 through May 5, 2006; because a final Board decision 
was rendered with regard to that stage, it is no longer a 
part of the current appeal.  Also in February 2009, the Board 
remanded the current stage for further evidentiary 
development.  The case has now been returned to the Board for 
further appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the appeal is once again 
REMANDED to the RO via the AMC.  VA will notify you if 
further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim.

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), for 
intervertebral disc syndrome, a 10 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation requires 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Note 
(1) states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

The Veteran underwent a VA spine examination on May 6, 2006.  
On that occasion, the claims file was reviewed.  The VA 
examiner determined that the Veteran had severe 
intervertebral disc disease, manifested by recurring attacks 
which required bedrest two to three times per week.  However, 
the examiner did not quantify the duration (in number of 
weeks) of such incapacitating episodes during the past 12 
months.  The Veteran was diagnosed with degenerative disc 
disease of the lumbar spine.

Pursuant to the Board's February 2009 remand, the Veteran 
underwent another VA spine examination on June 9, 2009.  On 
that occasion, the claims file was not available for review.  
(An addendum dated July 15, 2009 notes that the claims file 
was reviewed on that later date.)  At his examination, the 
Veteran reported that he did have incapacitating episodes of 
spine disease, and he stated that he ended up in bed because 
of back pain at least three times per week.  It was later 
noted that his incapacitating episodes were due to 
intervertebral disc syndrome.  However, the examiner did not 
quantify the duration of such incapacitating episodes during 
the past 12 months.  Moreover, it is not clear whether the 
Veteran's reported need for bed rest is treatment that has 
been prescribed by a physician.  The Veteran was diagnosed 
with degenerative changes in the lumbar spine with 
radiculopathy.

In addition, the Veteran underwent an electroneuromyographic 
(EMG) study on June 15, 2009.  The results of that study 
revealed sensory motor peripheral neuropathy.  It was noted 
that such diagnosis would be consistent with a diabetic 
neuropathy, but that other etiologies must be considered.  It 
was also noted that a superimposed lumbosacral 
polyradiculopathy syndrome could not be ruled out on the 
basis of the current study, and it was suggested that a CT 
scan of the lumbar spine may be of benefit.  

As the current severity and extent of the Veteran's service-
connected low back disability is unclear, the Board finds 
that a neurological examination is necessary in order to 
fully and fairly evaluate his claim for an increased rating.  
In conjunction with the examination, the Veteran should be 
afforded a CT scan of his lumbar spine if determined by the 
examining physician to be necessary to clarify the etiology 
of his diagnosed sensory motor peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
neurological examination by a physician to 
determine the current severity of his 
lumbar degenerative disc disease.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  A complete 
rationale should be provided for all 
opinions expressed.

The examiner should describe all 
neurological symptomatology related to 
the Veteran's lumbar degenerative disc 
disease.  All indicated tests should be 
performed and all findings should be 
reported in detail, including a CT scan 
of the lumbar spine if deemed indicated 
by the physician to provide the requested 
opinion.

(a) Following review of the claims 
file and examination of the Veteran, 
the examiner should indicate whether 
any neurological symptoms found are 
the result of the Veteran's service 
connected degenerative disc disease, 
or are related to nonservice connected 
conditions such as diabetes.

(b) The examiner should indicate 
whether the Veteran experiences acute 
signs and symptoms of intervertebral 
disc syndrome that have required bed 
rest prescribed by a physician and 
treatment by a physician 
(incapacitating episodes), and the 
frequency and duration of such 
episodes.  

2.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

